         Case 3:18-cr-00048-VAB Document 124 Filed 09/06/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                                DISTRICT OF CONNECTICUT


 UNITED STATES OF AMERICA,                         :
                                                   :
                          Plaintiff,               :   CASE NO.: 3:18-CR-00048 (VAB)
                    v.                             :
                                                   :
                                                   :
 ROBERT V. MATTHEWS,                               :
                                                   :   September 6, 2019
                          Defendant.               :


              DEFENDANT MATTHEWS’ RESPONSE TO COURT ORDER

       On August 12, 2019, the Court issued an order appointing counsel for Mr. Matthews

pursuant to 18 U.S.C. § 3006A. ECF No. 122. As part of its order, the Court instructed counsel

to file a submission explaining which, if any, of the documents filed in support of Mr. Matthews’

motion for appointment of counsel should remain under seal. Id. at 7.

       In response to the Court’s order, the undersigned represents as follows:


       1.         Counsel filed Mr. Matthews’ motion for appointment for counsel, and other

related materials, ex parte and in camera because they pertained to Mr. Matthews’

representation.

       2.         Upon further review and consideration, counsel has determined:

                  a.     ECF No. 90: This affidavit, filed by counsel in support of the motion for

appointment of counsel, contains information largely derived from documents filed publicly in

the Southern District of Florida. It may be unsealed without objection by the defendant.

                  b.     ECF No. 91: CJA Form 23 is routinely filed under seal in this District and

elsewhere, and should remain under seal.
         Case 3:18-cr-00048-VAB Document 124 Filed 09/06/19 Page 2 of 3



                 c.    ECF No. 114: This supplemental motion for appointment of counsel was

filed in response to the Court’s request for information. The supplemental motion, itself, does

not contain privileged or confidential information, and it may be unsealed without objection from

the defendant.

                 d.    ECF No. 114, Exhibit 1: This Exhibit contains Mr. Matthews and his

wife’s tax returns for the years 2015 to 2017. These returns were not made public as part of Mr.

Matthews’ bankruptcy proceeding, as bankruptcy rules prevent them from being made public.

See Guide to Judiciary Policy, Vol. 4: Court and Case Management, Ch. 8: Bankruptcy Case

Policies, at https://www.uscourts.gov/sites/default/files/vol04_ch08.pdf. Because these filings

are subject to statutory restrictions regarding their disclosure and not typically made available to

in public proceedings, they should remain under seal. See generally 26 U.S.C. §§ 6103 and

7213.

                 e.    ECF No. 114, Exhibit 2: This Exhibit is the retention agreement for Mr.

Matthews’ representation in this matter. This agreement was filed publicly in his bankruptcy

case in the Southern District of Florida, and may be unsealed without objection from the

defendant.

                 f.    ECF No. 114, Exhibit 3: This Exhibit consists of several monthly

operating reports filed publicly in his bankruptcy case in the Southern District of Florida, and it

too may be unsealed without objection from the defendant.

                 g.    ECF No. 114, Exhibit 4: This Exhibit is a Chapter 11 Reorganization

plan, also filed publicly in his bankruptcy case in the Southern District of Florida. It may be

unsealed without objection from the defendant.
         Case 3:18-cr-00048-VAB Document 124 Filed 09/06/19 Page 3 of 3



       For the foregoing reasons, Mr. Matthews does not object to the unsealing of ECF Nos.

90, 114, 114 Ex. 2, Ex. 3 and Ex. 4. However, he requests that ECF Nos. 91 and 114 Ex. 1

remain under seal.


                                                     Respectfully submitted,


                                                     /s/ David A. Ring
                                                     David A. Ring (ct14362)
                                                     WIGGIN & DANA LLP
                                                     265 Church Street
                                                     P.O. Box 1832
                                                     New Haven, CT 06508-1832
                                                     T: 203-498-4377
                                                     F: 203-782-2889
                                                     dring@wiggin.com

                                                     Attorney for Mr. Matthews



                                       CERTIFICATION

       I hereby certify that on this date a copy of the foregoing pleading was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.


                                              /s/ David A. Ring
                                              David A. Ring
